Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1 and 12, the prior art does not disclose “…detecting a change or rate of change in voltage or current level associated with the resonant circuit while transferring power to the receiving device… determining whether the receiving device has been removed from the charging surface based on a change in Q-factor of the resonant circuit determined using measurements obtained during the measurement slot; resuming power transfer to the receiving device in accordance with the charging configuration by resuming the charging current to the resonant circuit when the Q-factor of the resonant circuit indicates that the receiving device remains on the charging surface, and discontinuing power transfer to the receiving device after determining that the receiving device has been moved from the first location.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-11 and 13-22 are also allowed.
The examiner found FELLS et al. (US 2010/0084918 A1, hereinafter FELLS) and NOR (US 5,202,617, hereinafter NOR) to be the closest prior art of record.
FELLS discloses a method for reducing power consumption in a power system comprising detecting the presence of an object, identifying whether the object is a valid device and restricting power if it is not a valid device. Another method includes temporarily applying a low amount of power to the primary unit to detect a load, supplying more power to determine if it is a valid secondary device, and restricting power if it is not. An apparatus for reducing power 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859